Citation Nr: 1203516	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include sick sinus syndrome and ischemic heart disease, as secondary to exposure to herbicides or a service-connected disability.  


REPRESENTATION

Appellant represented by:	Tara R. Goffney, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1956 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Board remanded the case for additional development.  A November 2010 Board decision denied the Veteran's claim for entitlement to service connection for a heart disorder, diagnosed as sick sinus syndrome.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion to Remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its Joint Motion, the Court notes that the Veteran initially sought service connection of a heart disorder, to include as secondary to service-connected hypertension.  The Veteran also contends that he has ischemic heart disease that is related to his exposure to herbicides during service.  

The Joint Motion found that the Board's November 2010 decision improperly limited its analysis to whether the Veteran was entitled to service connection for sick sinus syndrome, and failed to consider all heart disorders, including the presumptive disability of ischemic heart disease.  
A service connection claim includes all theories under which service connection may be granted.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, the Board has rephrased the issue for entitlement to service connection for a heart disorder, to include sick sinus syndrome and ischemic heart disease, as secondary to exposure to herbicides or a service-connected disability to ensure that the Veteran's claim receives the full consideration under all applicable laws.  

Moreover, the Board notes that during the pendency of this appeal, VA added ischemic heart disease to the presumptive disabilities listed in 38 C.F.R. § 3.309(e) as being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010 and therefore applies to the Veteran's claim.  Id. at 53,202.  

Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id., Note 3.

In a December 2010 letter, the Veteran was informed that the RO identified the Veteran's claim for entitlement to service connection for a heart disorder was potentially a Nehmer class member case based on the addition of Ischemic Heart Disease to the list of diseases presumptively associated with exposure to herbicides used in Vietnam.  The claim was readjudicated by the RO in an October 2011 rating decision, which denied service connection for ischemic heart disease as a result of exposure to herbicides based on the Veteran's lack of a documented diagnosis of ischemic heart disease.

In an August 2011 letter, A.C., a registered nurse, stated that her review of the Veteran's VA and private treatment records showed a diagnosis of coronary artery disease (CAD).  She further stated that CAD was a form of ischemic heart disease.  She appears to have based her opinion on the Veteran's prescribed medication regimen and diagnosis of aortic sclerosis, which was considered an indicator for the presence of CAD.  Thus, the Board finds that the opinion regarding the Veteran's heart condition is phrased in speculative terms.  Moreover, previous VA examinations performed by physicians did not indicate a diagnosis of CAD or ischemic heart disease, but rather showed that the Veteran was diagnosed with sick sinus syndrome.  

Therefore, medical questions regarding the correct diagnosis and etiology of the Veteran's heart disorder, including ischemic heart disease remain.  As such, a new VA examination is necessary to clarify whether the Veteran has any heart disorder, including ischemic heart disease, related to his active service.  See 38 C.F.R. § 3.159(c)(4).

Additionally, the Court found that the Board failed to obtain outstanding VA treatment records reflecting treatment for other heart disorders, including possible ischemic heart disease.  Specifically, the Veteran asserted that records dated in December 2005, June 2006, December 2007, and December 2009 showing such treatment were not obtained by VA and associated with the claims file.  

Thus, as records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file, on remand, the VA must obtain all outstanding pertinent VA treatment records.  See 38 C.F.R. § 3.159; Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility, to include, but not necessarily limited to VA treatment records reflecting treatment for a heart disorder dated December 2005, June 2006, December 2007, and December 2009.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2. After records, if any, are associated with the claims file, the Veteran should be scheduled for a VA examination with a physician with the appropriate expertise in order to determine the nature and etiology of any diagnosed heart disorder, to include sick sinus syndrome, coronary artery disease, and/or ischemic heart disease.  

The claims folder and a copy of this remand must be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify whether the Veteran has a heart condition, and in particular whether any diagnosed heart condition can be classified as ischemic heart disease.  

If a heart condition other than ischemic heart disease is diagnosed, the examiner should also address the following questions:

A)  Is it at least as likely as not (50 percent or greater) that a diagnosed heart condition is related to any incident of military service, including exposure to herbicides?  

B)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed heart condition is causally related to any of the Veteran's service-connected disabilities?

C)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed heart condition is aggravated beyond the normal course of the condition by any of the Veteran's service-connected disabilities?  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


